Title: Bidé de Chavagnes to John Adams: A Translation, 2 March 1780
From: Chavagnes, Bidé de
To: Adams, John


      
       My Dear Sir
       
        ca. 2 March 1780
        
       
      
      I have received the letter that you did me the honor to write. Knowing your honesty, I was able to understand a portion and an American from Boston, whom I have befriended here, explained the rest. Madame de Chavagnes and I have been very touched by your remembrance and by the new proofs of your friendship, which I greatly cherish. I was equally pleased to learn from you that after suffering the inevitable fatigue from the mountainous roads of Spain, bad weather, and head colds, you and your beloved family, which is dear to me also, had been reunited with the French nation, which, having known you already, can only congratulate itself on your return. If everyone in this city shared my sentiments regarding you, nothing would be lacking that could contribute to your perfect happiness.
      At Paris you must have received a letter from me by which I reiterate the assurance of my sentiments toward you that will last a lifetime. I informed you that I had undertaken to send you your trunks and since I had the keys, I had them sealed. If the farmers-general would give an order to seal what has not been opened, it would be convenient.
      You found the roads to be rugged and I found the passage between La Coruña and Brest to be rough also. As a result the poor old Sensible, which I have left since it returned me to Brest and which made me so happy in transporting you back and forth, is in great need, as I am, of repairs. I think the repair of my own health could be limited to a month’s rest at the most, however, my personal affairs would require at least two, mostly because I found no great fortune at El Ferol. Thereafter, I could work with all my heart for the common cause, greatly desiring to be able to contribute to the welfare of your nation whose politeness and good treatment have inspired in me the liveliest gratitude and most lasting attachment. And even if I should not be employed with a better frigate on your coasts before your return to your dear country, I at least have the great desire and hope that it will be me who will return you there one day; it would be the high point of my life. It was at Boston and Braintree that I felt myself to be the most noble and fulfilled and I will never forget those places. I have just written there and have sent my regards to Madame Adams and when you write her please include them on my behalf. And if I can get permission to go to Paris at the end of the year, I would be very flattered to have the honor of seeing you and to request a continuation of your remembrance, friendship, and good will and to meet Dr. Franklin for whom, as I do for all your family, I have the utmost veneration.
      Finally, present my respects to M. de Sartine, who could do me no better service than in giving me the mission that I had. I do not know what he thought of the little ducks from Boston and the painting I sent him. I desired very much to be able to satisfy him in all respects, but my poor Sensible was ill-equipped for war. I hope he will enable me to do more, for I do not lack the will.
      Farewell my dear sir. To receive from time to time news of your health and that of your dear children, Mr. Dana and Thaxter will be of lasting satisfaction to me. I wish you all good health. Continue to accord me your remembrance and friendship and never doubt the sentiments of most sincere and respectful devotion with which I have the honor to be forever, my dear sir, your very humble and very obedient servant,
      
       Bidé de chavagnes
       capne des vaux du roy de France
      
      
       My wife, touched by your remembrance and concerned for your health, sends you a thousand prayers and congratulations.
      
     